DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.

Drawings
The drawings are objected to because:
The drawings contain “solid black shading areas” which are not permitted per 37 CFR 1.84(m).  See, for example, element 2 in Fig. 2A, element 2a in Fig. 2B, and elements 2 and 5 in Fig. 3.  These elements should be shown with “metal” cross-hatching per 37 CFR 1.84(h)(3) and MPEP 608.02 IX.
Alloy elements 3 should also be provided with “metal” cross-hatching.
Alloy seals 18, 13, and 23 in Figs. 5, 6, and 7 should be cross-hatched with “metal” cross-hatching as specified in MPEP 608.02 IX.
The eutectic alloy pellets in Fig. 10 are cross-hatched as “rubber” according to MPEP 608.02 IX.  These elements should be cross-hatched as “metal.”
Numeral 30a, mentioned at Page 20, line 25 of the specification, is not present in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words, and because it uses the implied phrase “The present invention provides” in line 1.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The disclosure contains numerous grammatical errors.  The specification should be checked thoroughly for errors and corrected.  The following is merely an exemplary list.
Page 2, line 29, “In order to providing…”
Page 4, line 14, “environmental conditional…”
Page 4, line 16, “prevent” should be changed to --prevents--.
Page 4, line 18, “passed” should be changed to --past--.
Page 6, line 4, “In first the tool configuration…”
Page 11, line 25, “interior of the tubular body 4” should be changed to --interior 4 of the tubular body 2--.
Page 14, line 23, “to the expand the tubular body 2.”
Page 17, line 1, “for purposes of explained...”
Page 19, line 27, “helps” should be changed to --help--.
Page 21, line 15, “help” should be changed to --helps--.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  The word “of” in line 2 should be changed to --or--.  Appropriate correction is required.
Claims 15, 16, and 17 should be amended such that “tools” in line 1 is changed to --tool--.  The reasoning is that, for each dependency of these claims, only one tool is being claimed at a time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 11, the claim seems to introduce an additional element, “an interrupted alloy ring,” but then refers to “one of [sic] more alloy elements arranged in series.”  It is unclear whether the “interrupted alloy ring” is separate from the “one or more eutectic elements” already introduced in claim 10.  It is suggested that claim 11 be amended to recite “The tool of claim 10, wherein the one or more eutectic elements form an interrupted alloy ring that encircles…” or similar.
	With regard to claim 15, this claim should be amended to “said one or more eutectic alloy elements” for clear antecedent basis.
With additional regard to claim 15, this claim contradicts claim 10.  Claim 10 states that the one or more eutectic alloy elements are “provided on the outside of the tubular body,” but claim 15 recites that the alloy elements are “mounted on an expandable collar that is then secured to the tubular body.”
With regard to claim 16, this claim should be amended to “said one or more eutectic alloy elements” for clear antecedent basis.
With regard to claim 17, this claim should be amended to “said one or more eutectic alloy elements,” rather than “the alloy elements” for clear antecedent basis.
	With regard to claim 18, the term “the outer sleeve” lacks antecedent basis.
	With regard to claim 19, the term “the alloy” should be amended for clear antecedent basis.  It is unclear if this term refers to “the one or more eutectic alloy elements” of claim 10.
Claims 12-14 stand rejected based on their dependence upon a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12, 15/10, 15/11, 15/12, 17/10, 17/11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosma (US 2004/0149418, hereinafter Bosma).
With regard to claim 10, Bosma discloses an expandable eutectic alloy based downhole tool, said tool comprising:
a tubular body (1) configured to be expanded (paragraph 0030) when an expanding tool is run through the inside thereof (paragraph 0030 states that “the casing is expanded using known pipe expansion techniques,” and thus the tubular body is capable of being expanded by an expanding tool; examiner notes that the expanding tool itself is not actually required by the claim);
one or more eutectic alloy elements (“bismuth ring” 5) provided on the outside of the tubular body (Figs. 1 and 2 show the ring 5 on the outside of the tubular body 1), wherein each eutectic alloy element only extends partially around the circumference of the outside of the tubular body (Bosma teaches that the eutectic rings “may be continuous or slotted,” paragraph 0028).
With regard to claim 11, as best understood, Bosma teaches an interrupted alloy ring (5, paragraph 0028 states that ring 5 can be “slotted”) that encircles the tubular body, the ring being formed from one of more alloy elements arranged in series around the circumference of the tubular body (a slotted ring implies being arranged in series).
With regard to claim 12, said one or more alloy elements form a plurality of interrupted rings on the outside of the tubular body (additional, adjacent alloy ring 6 can also be slotted, see paragraph 0029).
With regard to claims 15/10, 15/11, and 15/12, Bosma discloses that the eutectic alloy elements are mounted on an expandable collar (2) that is then secured to the tubular body (note that this limitation is a product-by-process limitation and thus is given little patentable weight.  Bosma discloses the end product, which is a collar 2 that is secured to the tubular body 1).
With regard to claims 17/10 and 17/11, Bosma teaches an outer sleeve (7) that covers at least the region of the tool where the alloy elements are located (see Fig. 3).
With regard to claim 18, as best understood, the outer sleeve (7) has insulating properties (note that the term “insulating properties” is broad, and the pipe 7 has at least some insulating property, for example, by providing at least a small amount of insulation from sound outside of the pipe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 15/13, 15/14, 16/10, 16/11, 16/12, and 17/13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosma.
With regard to claim 13, Bosma fails to disclose that the plurality of interrupted rings (5, 6) are offset from one another so that the interruptions in one alloy ring are not aligned with the interruptions in an adjacent ring.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Bosma such that the interrupted rings (5, 6) had un-aligned interruptions, in order to ensure greater coverage of eutectic alloy material in the annulus, thereby decreasing the chance of a gap forming in the solidified eutectic material.
With regard to claim 14, the two or more interrupted alloy rings are connected together (Figs. 1 and 2 show the rings 5 and 6 touching each other).
With regard to claims 15/13 and 15/14, Bosma discloses that the eutectic alloy elements are mounted on an expandable collar (2) that is then secured to the tubular body (note that this limitation is a product-by-process limitation and thus is given little patentable weight.  Bosma discloses the end product, which is a collar 2 that is secured to the tubular body 1).
With regard to claims 16/10, 16/11, and 16/12, Bosma fails to disclose that the alloy elements are provided along the entire length of the tubular body.  Examiner notes that the limitation “along the entire length of the tubular body” is being interpreted broadly, such that it does not mean that the alloy elements continuously cover the entire length of the tubular body, but that alloy elements are provided at least at spaced intervals along the entire tubular body.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Bosma such that the alloy elements 5 and 6 were provided at spaced intervals along the entire length of the tubular body 1, in order to increase the surface area of sealing material and thus decrease the likelihood of any leaks.
	With regard to claim 17/13, Bosma discloses an outer sleeve (7) that covers at least the region of the tool where the alloy elements are located (Fig. 3).



Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676